DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Arguments
The examiner notes that in a continuing application the claims are reviewed anew for patentability, including claims that may have been indicated as allowable in previous office actions.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BILL’475 (US 5754475 A) in view of BILL’537 (US 5675537 A) and further in view of DONG (US 9620233 B1).

Re: Independent Claim 1, BILL’537 discloses a method for NOR flash cell-array programing in a neural circuit (e.g. BILL’475 Figs. 1, 3 and Abstract) comprising: 
programming a set of reference cells of a reference cell array to a target reference threshold voltage (Vt_ref) (BILL’475 col.7, ll. 25-40 disclose reference cells programmed to REFVT1-3);
generating, with the reference cells, a current or voltage, reference signal (BILL’475 col.7, line 57 thru col. 8 line 18);
using the reference signal to bias the neural cells during verification of program state of the neural cells to achieve their respective target threshold voltages (Vt_cell) (BILL’475 col.5, ll. 18-42 disclose using reference bias to program correct state in the core cells, construed to be neural cells); and
programming a set of neural cells of a neural cell array to their respective target threshold voltages (e.g. BILL’475 col.5, ll. 18-42 programming core cells, construed to be neural cells, to one of four states); 
wherein the cells are first programmed to a pre-final threshold values (Vtinitial_1) in a first sequence on program and program verify pulses (e.g. BILL’537 Fig. 2: Basic programmed back distribution H), wherein the cells are then programmed to a second pre-final threshold values (Vtinitial_2) in a second subsequent sequence of program and program verify pulses (e.g. BILL’537 Fig. 2: Final erase distribution I), and where the second pre-final threshold values are larger than the final target threshold values (e.g. Cited ref. US 5172338 (BILL’475 col. 2, ll. 56-57) Fig. 15 step 5 checks if target state has been reached or not), and wherein the cells are then weak erased to the final target threshold values with a sequence of erase pulses and erase verify pulses (DONG col. 25, ll. 23-25 and col. 26, ll. 32-49), wherein the final threshold value is considered reached if the threshold value is close to (less than or equal to) the target final threshold value (e.g. Cited ref. US 5172338 (BILL’475 col. 2, ll. 56-57) Fig. 15 step 5 checks if target state has been reached or not).
BILL’475 is silent regarding:
erasing a cell array;
wherein the cells are then weak erased to the final target threshold values with a sequence of erase pulses and erase verify pulses (DONG col. 25, ll. 23-25 and col. 26, ll. 32-49).
BILL’537 discloses:
 erasing a cell array (e.g. BILL’537 Figs. 3A and col. 9, ll. 38-59).
BILL’475 and BILL’537 disclose multiple bits per cell memory storage systems. BILL’537 discloses an improved erasing structure for performing a programming back operation and a concurrent verify operation subsequent to application of an erasing pulse in an array of multiple bits-per-cell flash EEPROM memory cells is provided. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, in particular when both inventions have common inventors, to apply the erasing method of BILL’537 to the memory storage devices taught by BILL’475 for the purpose of manufacturing a memory device having an improved erasing scheme for performing an erasing operation in an array of two bits-per-cell flash EEPROM memory cells on a more effective and efficient basis (see e.g., BILL’537 Abstract and col. 1, ll. 12-15). 
DONG discloses:
wherein the cells are then weak erased to the final target threshold values with a sequence of erase pulses and erase verify pulses (DONG col. 25, ll. 23-25 and col. 26, ll. 32-49).
BILL’475, BILL’537 and DONG disclose multiple bits per cell memory storage systems. DONG discloses performing weak erase to remove residual electrons in shallow interface regions. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, in particular when both inventions have common inventors, to apply the weak erasing method of DONG to the memory storage devices taught by BILL’475 and BILL’537 by modifying the erase method for the purpose of improving speed performance of the memory device be removing/de-trapping residual electrons that were trapped in the shallow interface traps (see e.g., DONG col. 3, line 60 thru col. 4 line 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov